—In an action to recover damages for personal injuries, the third-party defendant AT&T Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Silverman, J.), entered May 14, 1997, as denied its cross motion for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Workers’ Compensation Law § 11, as amended (L 1996, ch 635, § 2), is to be applied prospectively and is thus inapplicable here, where the underlying injury occurred before the effective date of the amendment (see, Morales v Gross, 230 AD2d 7; Delacruz v Wistyn, NYLJ, Nov. 3, 1997, at 27, col 6; Seymour v Balata Belting Co., 174 Misc 2d 677; see also, Massella v Partner Indus. Prods., 242 AD2d 870; Doria v Cooke Props., 245 AD2d 59; Majewski v Broadalbin-Perth Cent. School Dish, 231 AD2d 102, 111).
Thompson, J. P., Pizzuto, Joy and Krausman, JJ., concur.